—Case held, decision reserved and matter remitted to Onondaga County Court for further proceedings in accordance with the following Memorandum: Defendant contends that he was deprived of his right to be present at an unrecorded Sandoval hearing. The record does not disclose who was present at that hearing. Thus, we remit for a reconstruction of the hearing to determine, inter alia, whether defendant was present (see, People v Mitchell, 192 AD2d 1137). (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Sodomy, 1st Degree.) Present—Callahan, J. P., Green, Lawton, Doerr and Boehm, JJ.